UNITED STATES COURT OF APPEALS
Filed 6/20/96
                                     TENTH CIRCUIT



 PETER MITCHELL,

                Plaintiff - Appellant,

           v.                                                  No. 95-1485
                                                          (D. Ct. No. 95-Z-689)
 JOHN SIMONET, CARLOS JACKSON,                                  (D. Colo.)
 F.J. OLIVA, WAYNE JOCHEM, JANE
 ESQUIBEL,

                Defendants - Appellees.


                               ORDER AND JUDGMENT*


Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

       This appeal is from an order of the district court dismissing plaintiff’s pro se action

brought pursuant to 42 U.S.C. § 1983 on the ground that the complaint is frivolous under

28 U.S.C. § 1915(d). Plaintiff appeals on the ground that the district court erred in



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
dismissing the action because plaintiff alleges that this is a class action seeking

comprehensive injunctive relief for all indigent detainees who are presently or in the

future will be incarcerated in the Denver County Jail. Further, the plaintiff alleges that

the district court erred in finding that no constitutional rights had been violated under the

circumstances alleged in plaintiff’s pro se complaint. We affirm.

       Construing plaintiff’s pro se complaint liberally, as we must, the most that can be

said is that plaintiff alleges his constitutional rights were violated by a failure of the

Denver County Jail to provide adequate writing materials and surfaces upon which to

write to pursue his legal actions. The allegation of error with respect to the purported

class action apparently centers on these same alleged deprivations. Plaintiff’s claim of a

deprivation of constitutional rights is belied by the facts of this case. The district court

found that defendant has filed 800 internal complaints and 700 “kites” (internal requests

for indigent mail packages). Further, the plaintiff has filed at least 7 complaints in

federal cases. On the face of the facts, it is clear that plaintiff’s allegations with respect to

his inability to acquire adequate writing materials is meritless. We agree with the district

court that the action is frivolous and was properly dismissed under 28 U.S.C. § 1915(d).

We AFFIRM for substantially the reasons given by the district court.

       The mandate shall issue forthwith.

                                            ENTERED FOR THE COURT,


                                            Deanell Reece Tacha
                                            Circuit Judge



                                              -2-